Derbigny, Eustis, and Grymes,
on an application for a re-hearing.
In this case a judgment, has been rendered, which is considered as contrary to law', and evidence; and above all, against that equity,;. which ought to be the principal guide in deciding a case of this nature. ./;?'«'-}„
*568Your honorable court has principally based ... their judgment on the circumstance, that the proof Gf the advances made bj J. N. Desire-han to his son, appears in the shape of a note of hand, subscribed by the son in favor of the father, in which is included the interest, at ibe rate oí ten per cent, per annum; and from thence they have concluded that this is one of those burthensome obligations, which form an exception to the general rule by which heirs are bound to return to the mass of the inheritance the sums by them received from their ancestor in his life time, the whole of which is to be distributed equally among them all.
But in the first place, and before recurring to the evidence which shows what has been the true nature of this transaction, your honorable court has evidently been mistaken in the interpretation of the article of our Code, which says, “ that burthensome obligations and mercantile transactions which the son executes with his father, do not give him lieu to collation, unless there has been, on the part of the father, an express or tacit intention of bestowing an advantage on his son, and there is by that means some part of the patrimony of one , child taken to increase the patrimony of the *569other.” This paragraph of art. 206, p. 197 our Code, .is evidently intended to apply ex.-dmively to the obligations contracted by the father towards the son.; otherwise it would have no sense, for an obligation of the son towards the father can never conceal an intention on the part of the father to bestow an advantage on his son. If there could be a doubt that this is the only reasonable interpretation which can be given to this paragraph, it is done away by recurring to the principle established in the beginning of the article, of which this paragraph is but. an illustration. “ The acts however of the ascendant which are beneficial to his descendants are not at all liable to collation''’ “ Thus there is no collation due where, &e.”
- If you will take the trouble of examining what would be the situation of things, if Guy N. Des-trefaan himself was alive, you may easily ascertain that no other interpretation can be given to the article above quoted. On the death oí his father, he would have been at the same time one. of the heirs, and one of the debtor of his, estate. A compensation, would have» established itself between his share of the iny heritance and his debt: whether a debtor or a donee,- the same result would have.,,.taken *570place. Whether his father lent him or gave . & him in advance the money which he had received, he must have accounted for it. ■ Not so’ ^ his father had consented in his favor an onerous obligation, he would then have been a creditor of the estate, and unless it should have been shown that this onerous obligation concealed some advantage which his father intended to bestow on him, he would not have been obliged to collate it; he would first have received the amount of his claim as creditor, and then his share of the inheritance as heir; that is most evidently the sense, indeed the only sense which can be given to the article which says, “ The acts however of the ascendant, which are beneficial to his descendants, are not all liable to collationfor the acts by which the descendant acknowledges himself the debtor of his ascendant are not acts from which he can derive any benefit; they constitute him the debtor not the creditor of the estate.
The article referred to by the court is therefore not applicable to a case of this nature; and we must beg leave to say, respectfully, that they have misunderstood it.
That the doctrine here contended for is the only sound one, is made still more evident b.v *571recurring to the principle universally-recog-East’n. ° 1 , nised with respect to collation.
■ The article 192, page 192, ofour Code, says, “Collation of goods is the supposed or real return which an heir makes to the mass, of some property which he received in advancement or otherwise, in order that such property may be partaken as well as the other effects of the succession.” There is no doubt, then, that Guy N. Destrehan would have been obliged to collate to the mass of his father’s., estate, what he had received in advancement or otherwise. Are those who come to the estate as his representatives, differently situated ? Hear what Pothier says on the subject: « Lorsque des petits enfans viennent a la succession de leur ayeul par representation de leur pére ou mere, ils doivent rapporter tout, ce qui a été donné ou preté á leur .pére ou mere par l’ayeul a la succession duquel ils viennent. La raison en est bien évidente; des repré-sentaos ne peuvent avoir plus de droits dans une succession que la personne quils représmtení, et du chef de laquelle ib °nnent, su i van t ce prin-cipe de droit, “ f-alterius utitur, eodern jure uti debeí,” ils ne aoivent pas plus preudre. dans la succession que cette personne y au-*572rail pris; ils doivent étre obligés aux mcnm rapports auxquels cette personne aurait ¿té obligée.-
“ Cette .decision a lieu, quand méme ils n’auraient pas profité de ce qui aété donné a leur pére ou mere qu’ils représentent, et qu’ils. auraient reooncé á la succession; car, comme ce n’est pas de leur chef qu’ils doivent ce rapport, mais du chef de leur pére ou mere qu’ils représentent, il est indifferent qu’ils en ayent profité ou non.
“ Cette décisíou a lieu, quand méme ces rapports absorberaient toute leur portion hé-réditaire, et qo’il ne leur resterait plus rien. lis ne pourraient prétendre en ce cas de legi-time ; car, n’ayant droit á la . succession de leur ayeul, que du chef de leur pére ou mere qu’ils repré-sentent, ils ne peuvent aussi prétendre dans eetle succession d’autre legitime que celle, quéauraient pu prétendre leur pére ou mere ; et par conséquent, ces donations leur doivent étre ¡mputées sur cette legitime cotóme elles auraient été im-putées á leur pére ou mere.”
Observe, that the above is but the expounding of the principle contained in our own Code, page 149, article 18, “ Representation is a fiction of the law, the effect.of *573which is to put the representative in the place, degree, and rights of the represented
These fundamental principles, to be found in every book which has treated the subject, would, it was presumed, have been the rule of conduct of your honorable court, in the decision of this case. It was thought that you would recognise, that the representatives have no more right than the represented, that qui jure alter ms utitur, codera jure uti debet. But these principles were not so much as hinted at, in the judgment of this honorable court, because they have taken the most extraordinary position, that the loan was not subject to collation by Guy N. Destrehan himself; and thus it turns out, that although Guy N. -Destrehan, if alive, would have had to account to the estate - of his father for this loan, although this loan would have been deducted from his hereditary portion, although he .would have had to compensate bis debt with his inheritance, although confusion would have taken place in him as, at once, debtor and heir; yet his representatives are discharged from his obligations, and admitted as heirs in his stead, without accounting for what he has received; and that, notwithstanding the rule *574which says, qui jure alterius utitur, eodem jure uti debet.
From such a result it may respectfully be inferred, that this honorable court, has misunderstood the meaning of the article on which they have based their decision; for that decision is at war with the principles on which representation is founded.
But this honorable court have, we think, not only mistaken the law, they have misapprehended the evidence in this important case. What is that evidence? Why, that J. N. Destrehan has advanced to his son a sum of$40,000, (the adverse party avows $37,000.) If you look at the memorandum or account, found among’the son’s papers, arid the production of which we compelled, you find the explication of the note of $58,564, $40,000 ol which (say $37,000 if you please) are the capital advanced; the balance is made up of the interest which J. N. Destrehan used to charge on such occasions, not for himself but for the benefit of his minor children.
N. B, Le Breton tells you: “ That Mr, J. N. Destrehan advanced some money to his son Mr, Guy N. Destrehan, and gave him up the several notes which he held ; (the notes *575of Guy N. Destrehan to Henderson, for the price of the plantation) and it was on this occasion that Mr, Guy N. Destrehan gave to Ins father a promissory note of $ ó8.000, which 1 witness understood from him to bo on account of the different advances which his father had made him; that in speaking of the sums he owed his father, Mr. Guy N. Destrehan spoke of them as of sums which he should never be called upon to repay, and stated that it appeared to be his father's intention to make these advances to him part of the share which might be coming to him out of his father’s estate.
Mr. Hermann tells you: “ He knows, from Mr. J. N. Destrehan and from Mr. G, JY. Des-trehan his son, that the latter had received from his father a sum of $40,000; that Mr. Destrehan, the father, manifested some reluctance in making the above advance of $40,000 to his son G. N. Destrehan, and observed, that he did so on account of the plantation then purchased by his son." He speaks also of the interest he used to charge for the benefit of his minor children, AH the witnesses state, that Guy N. Destrehan had little or nothing but ivhat he derived from his father.
The facts then, as they result from the ev.i-*576deuce, are these : Guy N. Destrehan, the son. . being in strait circumstances, applied to his father for assistance; his father advanced to him $40,000, but at the same time stipulated that this sum should bear an interest in favor of his minor children; it was understood however between father and son that this money never should be repaid, except out of the share which would one day come to G.N.Des-trehan in his father’s estate. The $40,000 are composed of the notes of G. N. Destrehan to Henderson, for the price of the plantation, and the balance in cash: Destrehan the father, surrendered to his son those notes, which bore Flendcrsotds endorsements, and were secured by mortgage, and took from his son his simple recognisance in the form of a note of hand to his own order.
Surely if these facts had been well understood the court would not have arrived at a conclusion which /discharges G. N. Destre-han’s representatives from accounting for this money. W as it an onerous obligation for the son to receive $40.000 ? Did he receive them at all r‘ If lie did receive them, must they not be accounted for ? lias the circumstance of Destrehan, the father, charging interest *577j . Ialtered the stubborn fact, that he advanced to 1 ■ . j his son $40,000 ? The interest, it is said, was |T an unjust charge: take it away, if you think '* that equity requires so; but because interest 5 has been charged, to destroy the capital can's not be justice, cannot be law.
The court seems to have mistaken the evidence still further: they say that the capital has been more than doubled by the interest: if it were even so, still that is no reason why the capital should not be accounted for*, but it is not so. The adverse party herself admits that the capital advanced was $37,000; our evidence shows $40,000. The note is $58,564; is then $18,564 more than one half of $58,564? rids is adduced to show more and more that the court has. been in an error throughout this case: and when we consider that it was argued nearly two months before it was decided, and that in this interval of time the members of this court have been absent in succession, so as to render it probable that they had no opportunity of examining this case together while it was fresh in their memories, it is not to be wondered at, that the evidence adduced, and even the laws quoted on the trial should have been but imperfectly understood, -
*578The plaintiffs therefore respectfully pray, that this case may be revised and argued de novo. They pray so, from a conviction that if this honorable court will find that justice has not been done, they will retrace then-steps, and show, that if they may err as other men, they are willing to correct their errors while it is yet in their power.